Title: To James Madison from Daniel D. Tompkins, 23 January 1817
From: Tompkins, Daniel D.
To: Madison, James



Sir,
Albany Jany. 23d. 1817

Jasper Parish Esquire, agent for the six nations of Indians, proceeds to Washington on business interesting to those indians.  Mr. Parish is well acquainted with the present wants of the Indians & with the reasons for the measure of removing more westwardly which you were pleased to sanction last winter.  I beg leave to introduce Mr. Parish as a respectable & intelligent gentleman whose communications may be confided in.  With the highest regard I have the honor to be Sir, Your most Obt. St.

Daniel D. Tompkins

